United States Court of Appeals
                       For the First Circuit

No. 07-1527

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                            SCOTT BOIDI,

                        Defendant, Appellant.


                            ERRATA SHEET

     The opinion of this Court, issued on June 3, 2009, should be

amended as follows.

     On page 12, line 10 of 1st full paragraph, replace "supra note

7," with supra note 4,".